Citation Nr: 1825628	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-31 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for low back strain associated with muscle injury group XIII and XIV lower third, right thigh with scars (low back disability). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1951 to October 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In January 2018 the Veteran was afforded a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  The record was held open for a period of time to allow the Veteran to submit additional evidence.  Additional evidence was received.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2013 and March 2014 the Veteran submitted authorization forms for the RO to obtain records from S.T.S., M.D for his arthritis conditions, including his low back disability, since 2005.  The Veteran submitted a January 2014 dated letter from Dr. S.T.S. but there are no associated medical records or any indication that the RO attempted to obtain treatment records from this provider.  As such, on remand, the RO should obtain such records.

At the January 2018 Board videoconference hearing, the Veteran testified that he has only received private treatment for his low back disability.  He reported having a recent surgical procedure - laminectomy.  The undersigned held the record open for 60 days for the submission of additional evidence

The Veteran submitted private medical records in January 2018 and February 2018.  Such records document his agreement to have a laminectomy on June 22, 2017 and post-operative treatment.  See April 2017 and December 2017 Private Treatment Records.  However, medical records of the actual procedure conducted on June 22, 2017 are not of record.  As such, a remand is necessary to contact the Veteran to obtain appropriate authorization to obtain outstanding private treatment records, to include the June 22, 2017 laminectomy.

As indicated, at the January 2018 hearing, the Veteran indicated having a worsening of symptoms since his December 2014 VA examination.  He also reported having urinary incontinence as a symptom related to his service-connected low back disability.  While the mere passage of time is not grounds for a new examination, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159 ; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In light of the Veteran's testimony, and December 2017 private medical records documenting post-operative treatment for a laminectomy performed on June 22, 2017 and complaints of urinary incontinence, the Veteran should be afforded a new VA examination to determine the current severity of his low back disability and related symptoms.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send a letter to the Veteran requesting that he identify all records of ongoing private treatment and provide releases authorizing VA to obtain all records of private treatment, including medical records documenting his June 22, 2017 laminectomy; and treatment from Dr. S.T.S., since 2005.

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained after attempting to do so, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

2. Ensure the Veteran is scheduled for a VA examination as to the severity of his low back disability.  The examiner must review the claims file in conjunction with the examination.  The examination must be in compliance with 38 C.F.R. § 4.59.

The examiner should also state whether the Veteran's low back disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  If pain is present during the range of motion, the examiner should identify at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 

The examiner must also address whether the Veteran has neurological abnormalities associated with his spine disability, and, if so, the severity of such abnormalities.

The examiner must test the passive and active range of motion of the back and indicate whether he or she has done so, and if not, provide an explanation as to why this was not feasible.  Additionally, if the Veteran reports flare-ups, the examiner should provide an estimate of the additional functional loss during a flare-up.  If the examiner cannot do so, he or she must explain why.  A statement that it was not possible because the examiner did not observe a flare-up, without more, is not adequate.  

Finally, the examiner must comment on the functional limitations resulted from the low back disability and any other related symptoms, to include urinary incontinence.

3. After undertaking any other development deemed appropriate, readjudicate the claim that is the subject of this remand.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




